—In a negligence action to recover damages for personal injuries, the defendant Wing Tung Wong, doing business as Phoenix Gift Shop, appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated July 3, 1996, as denied his motion to vacate the note of issue and certificate of readiness.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court did not improvidently exercise its discretion when it refused to strike the case from the trial calendar based upon the appellant’s allegation that discovery had not yet been completed (see, Tsikos v Ottas, 233 AD2d 389; see also, Matter of Long Is. Light. Co. v Assessor of Town of Brookhaven, 122 AD2d 794). The appellant received substantially all of the discovery requested, and that the discovery which had not been made was due to the appellant’s own inaction. Bracken, J. P., Friedmann," Florio and McGinity, JJ., concur.